United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-2656
                                   ___________

Rahjah Jahhar,                          *
                                        *
             Appellant,                 * Appeal from the United States
                                        * District Court for the
      v.                                * District of Minnesota.
                                        *
AT&T Communications, Inc.,              * [UNPUBLISHED]
                                        *
             Appellee.                  *
                                   ___________

                             Submitted: December 3, 2003

                                  Filed: December 9, 2003
                                   ___________

Before BYE, BOWMAN, and MELLOY, Circuit Judges.
                          ___________

PER CURIAM.

       Rahjah Jahhar appeals the district court’s1 Federal Rule of Civil Procedure
12(b)(6) dismissal of his 42 U.S.C. § 1983 action. After careful review of the record,
see Gordon v. Hansen, 168 F.3d 1109, 1113 (8th Cir. 1999) (per curiam) (de novo
standard of review), we agree that Jahhar failed to state a claim because he did not
allege any state action, see Youngblood v. Hy-Vee Food Stores, Inc., 266 F.3d 851,



      1
      The Honorable Michael J. Davis, United States District Judge for the District
of Minnesota.
855 (8th Cir. 2001) (“Only state actors can be held liable under Section 1983."), cert.
denied, 535 U.S. 1017 (2002). Accordingly, we affirm. See 8th Cir. R. 47B.
                       ______________________________




                                          -2-